DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Evens et al. (US 8,545,650) in view of Huang et al. (US 2018/0361690) and Sato et al. (US 2016/0177062).
Regarding claim 1, Evens teaches the structural repair of composite structures (Col. 1, Lines 16-18). The repair includes the use of a surrogate patch which may be used for conducting a thermal survey and for drawing moisture from the rework area of the composite (Col. 5, Lines 54-57). The surrogate patch may be formed from any material including fiber reinforced polymeric materials (“a film for repair of aircraft components made of fiber reinforced thermoplastic”) (Col. 5, Lines 54-67). 
Evens is silent with respect to the film being formed as an embossed film formed from polyimide.
Sato teaches a polyimide resin composition and a polyimide resin-fiber composite material (Pg. 1, Paragraph [0001]). The composition provides the advantages of being easily processed by molding and is excellent in heat resistance (Pg. 3, Paragraph [0037]). Additionally, the composite material shaped as a film formed from the polyimide resin composition may be embossed in order to prevent the film from being broken during formation of the film (Pg. 18, Paragraph [0270]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the surrogate patch of Evens such that the patch is formed from the polyimide resin compositions of Sato which are taught to be easily processed during molding and provide enhanced heat resistance. It additionally would have been obvious to form the 
Evens is additionally silent with respect to the patch including a coating on the exterior surface of the patch in which the coating is formed from an electrically conductive material. Evens does teach the use of a heating blanket over the surrogate patch in order to apply heat to the rework area (Fig. 10, col. 12, Lines 20-65).
Huang teaches customized heating elements which are used for repairing mold defects in composite materials (Pg. 1, Paragraph [0002]). The molding repair method includes a polymer matrix with at least one reinforcing filler (PG. 4, Paragraph [0053]). An electrically conductive layer may be provided in the form of a thermoset polymer with an electrically conductive filler distributed therein in which the electrically conductive filler may be particles of carbon or graphene (Pg. 5, Paragraphs [0063]-[0064]). This electrically conductive layer may be spray coated on a surface and provides uniform heating on the surface to be repaired (Pg. 7, Paragraph [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the surrogate patch of Evens, which has a heating blanket provided over it, such that the patch further includes the electrically conductive layer of Huang which includes a thermoset polymer with an electrically conductive filler in order to uniformly apply heat from the heating blanket to the rework area. 
Regarding claim 2, Evens teaches the surrogate patches as discussed above with respect to claim 1. As discussed above, the electrically conductive layer is provided in order to uniformly apply heat from the heating blanket to the surrogate patch and the rework area (“wherein resistivity and layer thickness of the electrically conductive material allows the use of the electric current to heat the film”).
claim 3, Evens teaches the surrogate patches as discussed above with respect to claim 1. As discussed above, Huang teaches the electrically conductive filler as being carbon or graphene particles (“metal powder or graphite powder”). 
Regarding claim 5, Evens teaches the surrogate patches as discussed above with respect to claim 1 which are formed from the resin compositions taught by Sato. Sato further teaches the polyimide films formed from the resin composition preferably have a thickness range from 5 to 200 microns in order prevent deterioration of the properties of the film and in order to prevent difficulties in making the films (Pg. 18, Paragraph [0273]).
Regarding claim 6, Evens teaches the surrogate patches as discussed above with respect to claim 1. 
Evens is silent with respect to the depths of the embossments being from 0.01 to 0.5 mm.
However, as discussed above, Evens teaches the use of the Surrogate patches as being utilized in the repair of composite components including those used in aircrafts in which the repair is heated under a heat blanket (Col. 1, Lines 22-31). Similarly, applicant’s invention is directed towards a film for aircraft repair which reaches temperatures of up to 400°C (PGPUB, Pg. 1, Paragraph [0009]). As such, the surrogate patches of Evens and the instantly claimed films are directed towards the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the depths of the embossments of the surrogate patches of Evens formed by the polyimide resin compositions of Sato in order to achieve the high temperature applications under the heat blanket as described by Evens.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). As such, it would have been obvious to one of ordinary skill 
Regarding claim 7, Evens teaches the surrogate patches as discussed above with respect to claim 1. Evens further teaches the surrogate patch may be removed from the rework area by means of a parting film (“further layer made from a material with release properties”) (Col. 7, Lines 57-59).
Regarding claim 10, Evens teaches the surrogate patches as discussed above with respect to claim 7 which includes a parting film for removing the patch from the rework area. One of ordinary skill in the art would appreciate that this parting film would be located underneath the patch opposite the electrically conductive layer used for uniform heating. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Evens et al. (US 8,545,650) in view of Huang et al. (US 2018/0361690) and Sato et al. (US 2016/0177062) as applied to claim 1 above, and further in view of Munro et al. (US 5,215,824).
Regarding claim 4, evens teaches the surrogate patches as discussed above with respect to claim 1.
Evens is silent with respect to the polyimide being formed from Kapton.
Munro teaches a thermal control barrier which covers at least a portion of a spacecraft which includes at least and inner and outer layer of Kapton dielectric film (Col. 2, Lines 42-45). The Kapton is taught to be useful in the aerospace industry as being a heat barrier (Col. 1, Lines 39-44). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the surrogate patches of Evens, which are formed from a .

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Evens et al. (US 8,545,650) in view of Huang et al. (US 2018/0361690) and Sato et al. (US 2016/0177062) as applied to claim 1 above, and further in view of McCormack et al. (US 2002/0106522).
Regarding claims 9 and 11, Evens teaches the surrogate patches as discussed above with respect to claim 1. Evens further teaches the surrogate patch may be removed from the rework area by means of a parting film (Col. 7, Lines 57-59).
Evens is silent with respect the parting film being a plasma coating.
McCormack teaches flexible circuit structures (Pg. 1, Paragraph [0002]). The structures include a plasma coating in order to lower the peel strength of any film in contact with the plasma coated surface (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the parting film attached to the patch for easy removal such that the parting film is a plasma coating taught by McCormack to lower the peel strength of the patch.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
On page 5, applicant argues that the rejection in view of Evens fails to teach a film such that the surrogate patch of Evens is not analogous to the common definition of a film and the rejection does not describe what is analogous in Evens to what is specifically being claimed. 
The examiner notes that the claim merely requires a film, but fails to define specific features of a film in the present application and how those features differ from the surrogate 
On pages 5-7, applicant further argues that the combination of Evens in view of Sato is improper such that one of ordinary skill in the art would not have recognized the benefits of enhanced heat resistance and the examiner has not provided any reasoning as to why these benefits of Sato would be provided. Additionally, applicant argues that Evens fails to teach the molding processes of the surrogate patches and, therefore, there is no motivation to form them as embossed in order to prevent from being broken during molding.
The examiner first identifies that Evens teaches the surrogate patch as being formed from a variety of materials including fiber reinforced polymeric materials, which one of ordinary skill in the art would include polyimide materials (Col. 5, Lines 54-67). Additionally, a heating blanket is provided over the surrogate patch and one of ordinary skill in the art would recognize that heat resistance, or other thermal properties, is a beneficial property for the surrogate patch in order to provide the described functions including drawing moisture (Col. 5, Lines 54-67; Col. 6, Lines 13-15; Col. 3, Lines 59-67). As such, improvement in various thermal properties would 
On pages 7-8, applicant further argues that the combination of Evens in view of Huang is improper such that Evens already provides a heating blanket and, the application of uniform heat is already provided so there is no need to provide the coating for uniform heating as taught by Huang. 
However, with respect to the heating blanket of Evens, Huang teaches that heating blankets often do not cover a surface with complex geometry very well and may result in damages to the composite surface (Pg. 4, Paragraph [0052]). As such, a coating is necessary in order to properly repair the damaged areas of a composite structure with a complex structure, which may be present in various fields including commercial aircrafts as taught by Evens (Col. 2, Lines 23-24). The coating provides a thermoset polymer with an electrically conductive material which matches the shape of the repair structure in order to provide uniform heating (Pg. 4, Paragraph [0059]). As such, the examiner contends that although a heating blanket may be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783